Citation Nr: 9903032	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  93-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss with tinnitus.  

2.  Entitlement to an increased (compensable) evaluation for 
otitis media of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that continued noncompensable evaluations 
for bilateral hearing loss and otitis media of the right ear.  

The appeal was remanded by the Board in November 1994.  A 
February 1995 rating decision continued noncompensable 
evaluations for bilateral hearing loss with tinnitus and for 
otitis media of the right ear.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has persistent tinnitus as a result of 
acoustic trauma.  

3.  The veteran has not been shown to have worse than level 
three hearing in the right ear or worse than level one 
hearing in the left ear.  

4.  The veteran's otitis media of the right ear is not 
manifested by suppurative process.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6260 (1998).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6100 (1998).  

3.  The criteria for a compensable evaluation for otitis 
media of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6200 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  Treatment records have been 
obtained and the veteran has been afforded VA examinations.  
The Board is satisfied that all available relevant evidence 
that may be obtained has been obtained regarding the claim, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

I. Tinnitus

The veteran's representative has asserted that a separate 
10 percent evaluation should be assigned for tinnitus on the 
basis that it is due to acoustic trauma.  

A review of the record reflects that the September 1980 
rating decision that effected the initial grant of service 
connection for hearing loss noted that the veteran asserted 
that he was a machinegunner in service and that his DD 214 
indicated that he was in the artillery.  

The report of a December 1994 VA examination reflects that 
the veteran reported that he had tinnitus.  The diagnoses 
included tinnitus by history and it was indicated that the 
veteran's tinnitus was due to nerve deafness and not related 
to otitis media.  

The report of an October 1997 VA audiology examination 
reflects that the veteran reported constantly ringing 
tinnitus, bilaterally.  

The veteran's service-connected tinnitus may be evaluated 
under the provisions of Diagnostic Code 6260 of the Rating 
Schedule.  Diagnostic Code 6260 provides that where there is 
persistent tinnitus as a symptom of acoustic trauma a 
10 percent evaluation will be assigned.  

With consideration that the veteran served in artillery in 
Korea, and that competent medical evidence reflects that his 
tinnitus is due to nerve deafness and not related to otitis 
media, as well as indications that the tinnitus is constant, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's currently manifested 
tinnitus is persistent and due to acoustic trauma.  In 
resolving all doubt in the veteran's behalf, a 10 percent 
evaluation for tinnitus is warranted.  38 U.S.C.A. § 5107.  

II. Bilateral Hearing Loss

A review of the record reflects that the veteran was afforded 
VA audiology examinations in August 1991, January 1992, 
December 1994, and October 1997.  The examination report that 
reflects the greatest hearing loss is the report dated in 
October 1997.  

The October 1997 report reflects that at the frequency levels 
of 1,000, 2,000, 3,000, and 4,000 Hertz the pure tone 
thresholds in the right ear were 50, 65, 65, and 70 decibels.  
In the left ear they were 35, 60, 65, and 60 decibels.  
Speech discrimination using the Maryland CNC test was 
84 percent in the right ear and 94 percent in the left ear.  

The determination of the degree of impairment resulting from 
service-connected defective hearing is based on the results 
of controlled speech discrimination tests together with the 
average hearing threshold as measured by pure tone audiometry 
in the frequencies at 1,000, 2,000, 3,000, and 4,000 Hertz.  
The Rating Schedule establishes 11 levels of auditory acuity, 
designated from level I, for essentially normal hearing, to 
level XI, for profound deafness.  38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 to 6110.  Based upon the hearing exam 
that reflects the greatest hearing loss the veteran has level 
III hearing in the right ear and level I hearing in the left 
ear.  Under Diagnostic Code 6100 a noncompensable evaluation 
is for assignment where level III hearing is demonstrated in 
one ear and level I hearing is demonstrated in the other ear.  
Since "disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered" a preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  
Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  


III.      Otitis Media, Right Ear

VA outpatient treatment records, dated in 1991, reflect that 
the veteran complained of intermittent discharge from the 
right ear.  The report of a January 1992 VA ear examination 
reflects that the veteran complained of a wet discharge.  On 
examination his right ear was dry.  The diagnoses included 
otitis media and dry.  

The report of a December 1994 VA examination reflects that 
the veteran reported a history of frequent infection in the 
right ear.  He indicated that the most recent infection was 
approximately seven months before.  On examination there was 
no clinical evidence of active disease and the diagnosis 
included no active ear disease and indicated that the otitis 
media was inactive.  

The report of a November 1997 VA ear examination reflects 
that there was no discharge from the ear and no medication 
for the ear.  On examination there was no clinical evidence 
of active disease in the ear.  The diagnoses included no 
active ear disease.  

The veteran's service-connected otitis media of the right ear 
has been evaluated under the provisions of Diagnostic 
Code 6200 of the Rating Schedule.  Diagnostic Code 6200 
provides that a 10 percent evaluation will be assigned for 
otitis media during the continuance of the suppurative 
process.  

The record reflects that the veteran has reported discharge 
from the right ear on different occasions.  As a lay person 
he may describe symptoms as he observes them, but he is not 
qualified to furnish medical opinions or diagnoses or 
associate symptoms with a specific disease entity.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
competent medical evidence reflects that at the times the 
veteran's right ear was examined in 1992, 1994, and 1997, 
there was no discharge and the two more recent examinations 
specifically indicate that there was no active ear disease.  
On the basis of the evidence of record a preponderance of the 
evidence is against a finding that there is a continuance of 
the suppurative process.  Therefore, a preponderance of the 
evidence is against a 10 percent evaluation for otitis media 
under Diagnostic Code 6200.  The Board observes that the 
veteran has asserted that evaluations could be assigned under 
various other diagnostic codes for other symptoms he believes 
are associated with his otitis media of the right ear.  In 
the November 1994 remand the issues of entitlement to service 
connection for bone damage, deep retraction pocket and 
cholesteatoma secondary to otitis media of the right ear were 
referred to the RO for adjudication.  Service connection for 
these disabilities was denied in a February 1995 rating 
decision and the veteran was notified of that denial.  He did 
not initiate an appeal from that decision.  With competent 
medical evidence indicating that there is no active ear 
disease, a preponderance of the evidence is against a 
compensable evaluation for the otitis media of the right ear 
under any diagnostic criteria.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the veteran's service-connected 
tinnitus, hearing loss, and otitis media of the right ear, 
have not caused marked interference with his employment and 
has not required recent hospitalization.  


ORDER

An increased rating of 10 percent for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


An increased rating for bilateral hearing loss is denied.  

An increased rating for otitis media of the right ear is 
denied.  



		
	U. R. POWELL
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1997), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.



- 5 -


